Mr. Justice Van Orsdel
delivered the opinion of the Court:
Counsel for relator is here seeking' to convert a mandamus proceeding into a writ of error for'the review of the findings of fact of the commissioners. No complaint is made that the commissioners were without jurisdiction, or that relator was not granted a full hearing; but it is asserted that the commissioners erred both as to the ruling made upon the facts, and as to the application of the law thereto-. Without considering either error assigned, it is sufficient to say that in neither case can we grant any relief in this proceeding.
The commissioners are constituted, a quasi judicial body to pass upon the subject of the granting of pensions to firemen. In so doing they are called upon to pass both upon questions of .law and of fact. As suggested, we cannot review their conclusions upon the facts, and the same rule applies to the law where the construction placed upon the statute is a possible one. United States ex rel. Ness v. Fisher, 223 U. S. 683, 56 L. ed. 610, 32 Sup. Ct. Rep. 356. The construction here placed upon the statute is not only a possible one, but a reasonable, one, which, if called upon to decide, we are not prepared to say is-erroneous. Relief, therefore, cannot be granted through mandamus.
The judgment is affirmed with costs. Affirmed.